Citation Nr: 1715633	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for post traumatic arthritis of the 4th and 5th metacarpal phalangeal (MP) joints of the right hand (right hand condition) and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

To the extent that the RO found that new and material evidence had been submitted to reopen the above claims for service connection, the Board notes that the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for service connection for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition) was denied in a November 1997 Board decision that became final; evidence received subsequent to that decision is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim.

2.  A chronic disability of the 4th and 5th MP joints of the right hand was not incurred in service and arthritis is not shown in the initial post separation year; a current disability of the 4th and 5th MP joints of the right hand has not been etiologically related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in November 2010 and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all other relevant records identified by the Veteran.  These records have been associated with the claims file.  VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  In this case, although the Board finds that the criteria for reopening the matter are met, VA is not required to obtain a VA examination or opinion because there is no indication in the record that a current disability is related to military service.  See 38 C.F.R. § 3.159 (c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  While the Board liberally accepted specific medical evidence as satisfying the criteria for reopening the claim, this same medical evidence did not trigger VA's duty to obtain a VA examination or opinion because-as discussed below-it lacked specificity.  In this regards, the statement merely indicated that a "degenerative condition is from an old injury to the affected area."  Notably, there are the 50 plus years between the Veteran's service in the mid-1950s and the date of the medical statement in 2011, and there is no history included with the June 2011 medical statement for the Board to understand the precise "old injury" being reference.  Thus, it does not trigger VA's duty to obtain a VA examination or opinion in this matter on reopening.

Lastly, the Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

II.  Reopening Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition).  The claim was denied in a November 1997 Board decision as new and material evidence had not been submitted to reopen the matter-there was no medical evidence linking any current disability of the right hand to service.  See BVA Decision (November 1997).  The record shows that the claim had been previously denied by the RO in January 1976 because the evidence did not show an injury to the right hand in service.  See Rating Decision (January 1976).

The Veteran requested in October 2010 that VA reopen the previously denied claim.  See VA From 21-4138 (March 2010).  Evidence in support of the request to reopen the claim includes multiple buddy statements corroborating that the Veteran had injured his hand in service, and a June 2011 private medical opinion indicating that the Veteran had a degenerative condition (i.e. arthritis) from an old injury to that area.  See Correspondence (Translations) (April 2017); see also Buddy Statements (May 2012) and Third Party Correspondence (July 2011).

Viewing the recent evidentiary submissions in a light most favorable to the Veteran, the Board finds that the recent evidentiary submissions are not cumulative or redundant, and relate to an unestablished fact necessary to reopen the claim.  Therefore, as new and material evidence to reopen the previously disallowed claim has been submitted, the petition to reopen is granted.

III.  Service Connection

The Veteran seeks service connection for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition).  He reported that he injured his right hand while serving in the infantry in Korea, when he fell and struck his hand against a machine gun tripod.  See Statement in Support of Claim (August 1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record the Board finds that the preponderance of the evidence is against service connection for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition).  A chronic disability of the 4th and 5th MP joints of the right hand was not incurred in service and arthritis is not shown in the initial post separation year.  Also, a current disability of the 4th and 5th MP joints of the right hand has not been etiologically related to service by competent evidence.

Service treatment records (STRs) include a June 1953 entrance examination, which is negative for complaints and findings of right hand problems.  STRs show no complaints or treatment for right hand or finger problems, or any history of injury to the right hand or fingers.  Report of separation examination dated in May 1955 separation examination reports reflects normal clinical evaluation of the upper extremities.

The Veteran filed an original claim for VA disability compensation in October 1974, roughly 20 years after service separation.  He alleged that he injured his right hand when he fell during training in Korea.  A physician's correspondence dated in November 1974 indicates that the veteran received treatment for complaints of pain in the 4th and 5th MP joints of the right hand between May 1974 and November 1974.  The diagnosis was tendonitis and probable old fracture and/or dislocation of the 4th and 5th MP joints of the right hand.  The physician noted that the Veteran reported a history of hand injury on active duty, but that no records pertaining to his disorder were available.  See Third Party Correspondence (November 1974).  Another physician's correspondence dated in November 1974 reflects a history of treatment between 1965 and 1970 for pain in the 4th and 5th fingers of the right hand.  The diagnosis was chronic tendonitis and periarthritis, with or without calcification of the metacarpal joints.  See Third Party Correspondence (December 1974).  Report of VA examination dated in November 1974 reflects a diagnosis of post traumatic arthritis of the 4th and 5th MP joints of the right hand.  By history, the Veteran injured his hand in service.  X-ray study reflects that "There are areas of acute bone lesion or osteoarthritis changes.  The joint surfaces are well maintained.  The soft tissues are unremarkable."  See VA Exam (November 1974).  A December 1994 electromyography study shows a diagnosis of right carpal tunnel syndrome, early, with ulnar sensory neuropathy.  See Medical Treatment Record - Non-Government Facility (March 1995).  A January 1995 private psychiatric evaluation included a history of right hand injury in 1954 when a machine gun fell on his right hand, which required hospital treatment and immobilization for 3 weeks.  See Third Party Correspondence (August 1995).

In summary, STRs show no indication of injury or disability of the right hand or fingers in service.  The post service medical evidence show that the disability claimed here, arthritis of the 4th and 5th MP joints of the right hand, is first documented in 1974-roughly 20 years after service separation.  This evidence does not tend to establish the presence of a chronic disability in service, arthritis within the initial post separation year, or disability related to injury in service.

The Board has considered the private medical statement from a private physician dated in June 2011, which reflects that the Veteran has a "degenerative condition from an old injury on the affected area."  While the evidence is competent and credible, it has no probative value because it does not link the Veteran's for arthritis of the right hand's 4th and 5th MP joints to service, to include the in-service injury reported by the Veteran.  There is no discussion of the "old injury" to suggest that it is an injury stemming from the Veteran's period of service as opposed to another injury in the many years intervening service and this statement.  Additionally, there is no indication that the physician examined the Veteran or reviewed his pertinent medical records or that this physician has treated the Veteran in the past.  Notably, the Veteran did not provide any of this physician's treatment records or provide VA with authorization to obtain his records, which strongly suggests that there are no pertinent outstanding records from this physician.  Given the above, the Board finds that the June 2011 physician's statement has no probative value.

The Board has considered the buddy statements received in August 1995 and May 2012.  To the extent that these statements reflect that the Veteran had injured his hand and/or received treatment in service, the Board finds that this lay evidence is competent and credible.  See Layno, supra.  However, this evidence is not competent evidence to link the Veteran's arthritis of the 4th and 5th MP joints of the right hand to service injury as neither the Veteran nor his buddies providing the statements have any medical expertise, and because the current disability claimed was not documented until roughly 20 years after service discharge-thus, a medical opinion cannot be rendered based on observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, the Board finds that this evidence has limited probative value.

Here, the Board assigns greater probative value to the STRs which show normal clinical evaluation at service separation and the roughly 20 years intervening service and the first documented complaints and findings for right hand/finger problems.  Competent and credible evidence has not been presented showing a chronic disability in service or arthritis within the initial post separation year.  Also, competent and credible evidence has not been presented showing any current disability of the right hand/fingers related to service, to include injury.

Accordingly, the claim is denied.  The Board has carefully considered the benefit-of-the-doubt rule; however, as the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.



ORDER

As new and material evidence to reopen the previously disallowed claim for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition), the petition to reopen is granted.

Service connection for post traumatic arthritis of the 4th and 5th MP joints of the right hand (right hand condition) is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


